19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ASSOCIATED TECHNICAL TRAINING SERVICES, INCORPORATED,Plaintiff Appellee,v.TAYLOR, FRANK & ASSOCIATES, INCORPORATED, Defendant Appellant,andClarence E. TAYLOR, Appellant,andC. L. LITTLE, Party in Interest.
No. 93-1207.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1994.Decided:  March 3, 1994.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  G. Ross Anderson, Jr., District Judge.  (CA-92-1779-8-3)
Clarence E. Taylor, Appellant Pro Se.
Thomas Louis Stephenson, Nexsen, Pruet, Jacobs & Pollard, Greenville, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing Appellant's Answer and Counterclaim, imposing a permanent injunction, and dismissing the case.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Associated Technical Training v. Taylor, Frank & Associates, Inc., No. CA-92-1779-8-3 (D.S.C. June 30, 1992;  Oct. 19, 1992;  Jan. 14, 1993).  We deny Appellant Clarence Taylor's motions to hold in further abeyance and to strike Appellee's informal brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED